Citation Nr: 1518009	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

6.  Entitlement to service connection for impairment of the sciatic nerve, right lower extremity, to include as secondary to a low back disability.

7.  Entitlement to service connection for residuals of a cold injury to the right hand.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (the Board) from September 2009 and August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

The case was remanded by the Board in January 2013 for additional development.  Unfortunately, for the reasons discussed below, another remand is necessary.

An April 2013 rating decision by the Appeals Management Center granted the Veteran service connection for hearing loss of the right ear.  Accordingly, that claim is no longer before the Board.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

In addition to the paper claims file, this appeal has documents located in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this case should take into consideration the existence of these electronic records.

In its January 2013 remand, the Board referred a claim for compensation for additional disability under the provisions of 38 U.S.C.A. § 1151 (West 2014) based on treatment at a VA facility in December 2007.  See January 2013 Board remand, pg. 3.  It appears no action has been taken on this referral.  Thus, the issue is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary so that the Board may have a complete record upon which to adjudicate the Veteran's claims.

In its January 2013 remand, the Board directed the AOJ to obtain any outstanding VA medical records relating to the Veteran's claims.  The earliest VA medical records on file date back to March 1998 from the VA Medical Center in Big Spring, Texas.  However, records dated in July 1998 indicate the Veteran had surgery on his left knee, and complained of knee and hip pain prior to that surgery.  Moreover, an April 2013 printout of appointments shows the Veteran was seen as early as November 1997 for x-rays of his pelvis.  These records indicate there may be outstanding, relevant VA medical records prior to March 1998.  Accordingly, the AOJ should obtain all outstanding VA medical records related to the Veteran's claimed disabilities, encompassing the entirety of the Veteran's treatment by VA, and including any documented surgical procedures or imaging results (including x-rays and MRIs).  The Veteran appears to have been treated at VA Medical Centers in Albuquerque, New Mexico, Big Spring, Texas, and Dallas, Texas, though the AOJ should not confine its search to these facilities.

Additionally, the Board notes that during his May 2012 hearing the Veteran reported having knee surgery in the 1980s.  See Hearing Transcript, pp. 14-15.  Records documenting this knee surgery are not in the claims file.  On remand, the AOJ should solicit authorization from the Veteran to seek out and obtain these and any other outstanding private treatment records.

The January 2013 remand also directed the AOJ to schedule the Veteran for VA examinations for his claimed disabilities.  A February 2013 letter from VA informed the Veteran that he would be contacted by the VA Medical Center in Big Spring, Texas, to schedule him for an examination.  The Veteran was scheduled for VA examinations in March 2013, but he did not appear for them, and has not provided an explanation or good cause for his failure to appear.  Ordinarily, failure to appear for a VA examination results in VA adjudicating a claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2014).  In the instant case, the Board notes that the Veteran was not provided notice of the consequences of his failure to appear prior to the scheduled examination, nor is the letter informing the Veteran of his scheduled examination in the claims file.  Thus, to afford the Veteran the benefit of the doubt and have a complete record on which to base its decision, the Board finds that the Veteran should be provided another opportunity to appear for examinations.

The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2014).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the Veteran's claims for sciatic impairment, right and left hip disabilities, and right and left knee disabilities were claimed as secondary to the Veteran's back disability, for which he is not presently service-connected.  However, service connection may be warranted following the evidentiary development directed above.  Thus, for the sake of expediency, the Veteran is being scheduled for examinations for these disabilities to determine their etiologies, to include whether they were caused by or aggravated beyond their natural progression by the Veteran's back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the name and address of any VA or non-VA healthcare provider who treated him for his back, hip, knee, sciatic nerve, and right hand disabilities, including the provider of the Veteran's reported knee surgery in the 1980s.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's back, hip, knee, sciatic nerve, and right hand disabilities.  The search should encompass the entirety of the Veteran's treatment by VA, and include any documented surgical procedures or imaging results (including x-rays and MRIs).  All records secured should be associated with the claims file.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.665 (2014).

4.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his low back disability.  The claim's folder, to include a copy of this remand, should be made available to and be reviewed by the examiner.  After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability had its onset in, or is otherwise related to his active duty military service, to include his treatment for low back strain and muscle spasms in October 1969.  The examiner should specifically comment on the Veteran's assertions that he has had continuous back pain since service.  See Hearing Transcript, pp. 5-6.  

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability was caused by his other joint disabilities, including osteoarthritis of the knees and hips.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability was aggravated (i.e., worsened beyond the natural progression) by his other joint disabilities, including osteoarthritis of the knees and hips.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the other joint disabilities, including osteoarthritis of the knees and hips.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sciatic nerve impairment of the lower extremities was caused by his other joint disabilities, including osteoarthritis of the back, knees, and hips.

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sciatic nerve impairment of the lower extremities was aggravated (i.e., worsened beyond the natural progression) by his other joint disabilities, including osteoarthritis of the back, knees, and hips.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's sciatic nerve impairment of the lower extremities found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the other joint disabilities, including osteoarthritis of the back, knees, and hips.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of his bilateral knee and hip disabilities.  The claim's folder, to include a copy of this remand, should be made available to and be reviewed by the examiner.  After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right and left knee disabilities had their onset in, or are otherwise related to his active duty military service.  The examiner should specifically comment on the Veteran's assertions that he injured his knee during service in 1971 while stationed at Fort Lewis.  See March 2010 statement.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right and left knee disabilities were caused by his other joint disabilities, including osteoarthritis of the back and hips.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right and left knee disabilities were aggravated (i.e., worsened beyond the natural progression) by his other joint disabilities, including osteoarthritis of the back and hips.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's right and left knee disabilities found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the other joint disabilities, including osteoarthritis of the back and hips.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right and left hip disabilities had their onset in, or are otherwise related to his active duty military service.  

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right and hip knee disabilities were caused by his other joint disabilities, including osteoarthritis of the back and knees.

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right and left hip disabilities were aggravated (i.e., worsened beyond the natural progression) by his other joint disabilities, including osteoarthritis of the back and knees.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's right and left hip disabilities found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the other joint disabilities, including osteoarthritis of the back and knees.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Schedule the Veteran for a VA cold injury examination of the right hand.  The claim's folder, to include a copy of this remand, should be made available to and be reviewed by the examiner.  After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion on the following:

a)  Identify any diagnosed right hand disability.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right hand disability is a cold injury residual related to the Veteran's reported injury sustained during service between 1969 and 1971.  The examiner should specifically comment on the Veteran's assertions that he has had continuous numbness and tingling of the right hand since service.  See Hearing Transcript, pp. 11-12.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  In the event that the Veteran does not attend any scheduled examination, VA must document in the claims file all attempts to schedule the Veteran for the examination, to include if notice of the examination was sent to his last known address and whether any notice was returned as undeliverable.

8.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


